Citation Nr: 1315308	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental treatment purposes for teeth 9 and 10.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from March 1963 to July 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

In February 2007, the Veteran submitted a claim of entitlement to service connection for "dental problems."  He stated that while stationed in Alaska he was seen by a dentist and because the instruments were not sterilized, he developed a massive infection in his gums.  He further stated that his gums were lanced and he had to stay in the hospital several weeks and he lost all of his teeth.  

Service records show that the Veteran was hospitalized from April 17, 1968 to May 3, 1968 for abscess due to infected teeth 9 and 10 and penicillin sensitivity reaction.  He underwent incision and drainage of abscess and apicalectomies of teeth 9 and 10.  

In September 2007, the RO denied entitlement to service connection for dental treatment purposes for teeth 9 and 10.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

On review, it appears that the RO limited the Veteran's claim to consideration of only teeth 9 and 10 for treatment purposes based on the information in his service treatment records.  Based on statements made in his initial claim, however, it is unclear whether he is also seeking service connection for compensation purposes and whether he is seeking benefits for all teeth or only teeth 9 and 10.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2012).  The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381.  See also 38 C.F.R. § 17.161 (2012).

On remand, the RO must clarify the Veteran's claim for "dental problems" and adjudicate any pending claim for compensation and/or additional teeth as necessary.

Throughout the appeal, the Veteran has repeatedly asserted that he lost his teeth and has to wear dentures.  For example, in a June 2009 statement, he reported he has had trouble with his teeth ever since the treatment during service and had to have them pulled at his expense and now wears dentures.  In his September 2009 VA Form 9, he reported that his teeth were screwed up by the dentist in Alaska and he had to do a root canal for all of the rest of his teeth and now has false teeth.  He wanted VA to pay for new teeth.

The Veteran asserted that he had sent in all of his dental records.  On review, however, the claims folder does not appear to contain post-service dental records specifically showing how all of the Veteran's teeth were lost or when they were extracted.  Reasonable efforts should be made to obtain any post-service private dental records.  38 C.F.R. § 3.159(c)(1).

Evidence of record shows that the Veteran receives VA medical treatment.  VA medical records were last printed in March 2009.  On remand, additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2).  

As noted, the RO limited the issue to service connection for treatment purposes.  Review of the August 2009 statement of the case does not show that all applicable regulations were provided.  For example, the statement of the case does not include 38 C.F.R. § 17.161, which addresses authorization of outpatient dental treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request clarification of his dental claim.  Specifically, the Veteran should be asked: (a) whether he is claiming service connection for a dental condition for compensation purposes in addition to treatment purposes; and (b) whether he is claiming the loss of all teeth or just teeth 9 and 10.  

2.  If the Veteran responds indicating that he wishes to claim service connection for a dental condition for compensation purposes and/or wants to claim entitlement to service connection for treatment purposes for additional teeth, the AMC/RO should develop and adjudicate such issues as appropriate.  

3.  The AMC/RO should contact the Veteran and ask him to identify all dental treatment received since discharge from service.  Specifically, he should be asked to identify any dentist or other provider who extracted his teeth or provided dentures.  The Veteran should submit a properly completed authorization for each provider identified.  The procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records not in the custody of a Federal department or agency should be followed.  Any records obtained should be associated with the claims folder or Virtual VA eFolder.  The Veteran should also be advised that he may submit these records himself.  

4.  The AMC/RO should obtain relevant VA medical center records for the period from March 2009 to the present.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to service connection for dental treatment purposes of teeth 9 and 10.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain all applicable regulations, to include 38 C.F.R. § 17.161.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


